Cook, J.,
dissenting. With all due respect, I cannot agree with the majority’s conclusion that respondent’s conduct did not violate DR 1-102(A)(3). The “Victim’s Statement” in respondent’s presentence report shows that in addition to receiving $1,193.41 from the false travel vouchers and $58 from state postage use, respondent charged $2,560.72 in long distance telephone calls and accepted $4,479.51 from falsifying overtime hours on time sheets.
The respondent not only is charged with the responsibility to conduct herself in accordance with the high ideals of our profession, but also, as a public official, she had the additional trust imposed upon her by virtue of that office. Her conduct, therefore, ought to be judged to be doubly unbefitting. No indulgence by the disciplinary system is warranted and I would indefinitely suspend the respondent with no credit for time served and condition reinstatement upon the payment of full restitution, including court costs and interest at the judgment rate.
Moyer, C.J., and F.E. Sweeney, J., concur in the foregoing dissenting opinion.